Exhibit 10.45
Fees to be Paid to the Non-Employee Directors
of Sealed Air Corporation (the “Corporation”)
2011
     Members of the Board of Directors who are not officers or employees of the
Corporation or any subsidiary of the Corporation (“non-employee directors”)
shall be paid the following directors’ fees in cash, payable quarterly in
arrears on or about the first day of the succeeding calendar quarter, which fees
shall be in addition to retainers payable to non-employee directors under the
Sealed Air Corporation 2002 Stock Plan for Non-Employee Directors:

  (i)   for each non-employee director who is designated as chair of the Audit
Committee, a fee of Six Thousand Two Hundred Fifty Dollars ($6,250) per calendar
quarter for serving as chair, and for each other member of the Audit Committee,
a fee of Two Thousand Five Hundred Dollars ($2,500) per calendar quarter for
serving as a member;     (ii)   for each non-employee director who is designated
as chair of the Nominating and Corporate Governance Committee, a fee of Three
Thousand Seven Hundred Fifty Dollars ($3,750) per calendar quarter for serving
as chair, and for each other member of the Nominating and Corporate Governance
Committee, a fee of One Thousand Eight Hundred Seventy Five Dollars ($1,875) per
calendar quarter for serving as a member;     (iii)   for each non-employee
director who is designated as chair of the Organization and Compensation
Committee, a fee of Five Thousand Dollars ($5,000) per calendar quarter for
serving as chair, and for each other member of the Organization and Compensation
Committee, a fee of Two Thousand Five Hundred Dollars ($2,500) per calendar
quarter for serving as a member;     (iv)   a fee of Two Thousand Dollars
($2,000) per day for special assignments undertaken by a non-employee director
at the request of the Board or any committee of the Board or for attending a
director education program; and     (v)   meeting fees as approved by the Board
of Directors for non-employee directors who serve on any special committee or
for attendance at special meetings of the Board of Directors or a committee of
the Board of Directors in the event of a major transaction, etc.

     The amount of the Annual Retainer (as defined in the Sealed Air Corporation
2002 Stock Plan for Non-Employee Directors) to be paid to Non-Employee Directors
of the Corporation who are elected at the 2011 Annual Meeting of Stockholders is
$70,000 payable in shares of Common Stock plus $60,000 payable in cash unless
the Non-Employee Director elects payment of the cash portion in shares of Common
Stock.
     Under the Sealed Air Corporation Deferred Compensation Plan for Directors,
a non-employee director may elect to defer all or part of his or her Annual
Retainer (or Interim Retainer, if the director joins the Board at a date other
than the date of an Annual Meeting) until the director retires from the Board.
None of the other fees mentioned above is eligible to be deferred.

